Title: To James Madison from George Joy, 17 September 1807
From: Joy, George
To: Madison, James



Dear Sir,
London 17th. Sepr. 1808

Here is another Change in the face of Europe.  In Spain
"Where slept the Embers of her wonted fires",
and even those appeared to be quenched, an unexpected flame has burst forth; and whether it be to prove a good Servant or a bad Master, to invigorate or destroy the Country, is yet in the womb of fate.
When the first advices of this Event were received here; I conceived the Emperor to be encountering a danger very different from those of the former Coalitions: that he had now a Nation to contend with, fighting for herself, whereas in his former Contests the Nations exposed to him had no Concern.  With these Sentiments I called on Mr. Pinkney, whom I found beleiving that Bonaparte would "blow them all from the face of the earth".  I found too, by a Paper on his table, that, instead of a People rising to assert their own rights, the metaphorical Standard of an absent Crown was set up; and at this time or shortly after it appeared that they were dedicating Victories to the holy Mother of the true Prince of Peace, by some modern title which I had never before heard, and have already forgotten.
These appearances were certainly hostile to the opinion that I had formed of a permanent Resistance.  Nevertheless upon the assurance of Mr. Young that, without any Idea of Self Government, the Spaniards were unanimous in their enthusiasm and inveteracy against the french; and remembering my former mistake that the french troops would not fight for Bonaparte as they did for Liberty; I adhered to the Conclusion I had made that much would depend on a good Bunker hill Battle, a defeat of regular troops, the Remembrance of which would form a rallying point to their Spirits after any future Checks they might meet with in their Career.  This has occurred in the case of Dupont; and there is in the paper enclosed, to say nothing of the Accots. published by the Spaniards themselves, pretty Strong evidence of a courageous and Successful Stand at Saragossa.
The people here are all alive to these Events, which I am persuaded were quite unexpected to the present administration, tho’ I never doubted, and still believe, that Mr: Fox and his friends were coquetting with the Spanish Government, and vexed and disconcerted at the Maneuvres of Sir Hume Popham as thwarting their Views and leading to a Suspicion of their Sincerity.  Expected or unexpected however it has operated like electricity on the public Mind; and we meet with people of very decent Standing in Society, who talk of their blood overflowing with patriotic Sympathy with the Spaniards, fighting for their liberty, and toast King Ferdinand in the same oblivious Cup in wch. they forget how lately they called him a Parricide and a Regicide: That England should be disposed to fight France in Spain is no way extraordinary; but that a whole Nation should mistake the throbbings of a political Interest for the genuine emotions of Philanthropy, is only to be accounted for from the Potency of that Monstrum that resolves all things into self.
The Exultation occasioned by this Accession of force to England is not likely to be much diminished by the News from france, which carries on the face of it, whatever may be the latent intention of Buonaparté, a stronger presumption of War between him and Austria than anything we have had before; and for my own part I have long doubted the Stability of Russia, whom I have suspected of an understanding with this Court ever since the Return of Sir John Moore from Sweden, tho’ to be sure the late Accots. of the Naval and Military operations in that quarter do not much tend to confirm the Suspicions of a Ruse so deep.  If, however, there be not a Coordination of Intrigue between France and Austria beyond anything I can imagine, the Doom of the latter is fixed.  She has only the Choice of going to War conjointly with Spain or waiting till Spain is conquered and then having it all to herself.  It is not to be imagined that after the Plea for attacking Spain, who was actually fighting the Battles of France by Land and by Sea, the late Armaments of Austria can be forgiven; nor is it reasonable to suppose that any of the Nations of Europe can be quite at ease under the Power or the Principles of this Man as lately developed. 
What a famous opportunity does this State of things present to this Country for adjusting on the most liberal terms, and under the most positive assurances of permanency, her differences with America!  Is Russia in her toils?  She would hold her more securely: is she wavering?  It would tend to confirm her: does she stand aloof?  It would draw her most probably into a State of Neutrality: for it is not to be doubted that a Convention might be so modified as to lead Russia to wish herself detached from France that she might benefit by a Neutrality on the same principles, and, if opposed by france as she probably would be, she must arm to defend it.  But do you think that G. B. will abandon her old Tactics?  ’Tis time rather for you and me to abandon all hopes of meeting "such Wisdom in a human Shape".  Pitt was the only Man that could have done it, Fox the only Man that would have done it.  The former listened like his Predecessors to every interested foreigner or Native that flattered his Hopes; the latter, who had the boldness to predict the ruinous Consequences of Pitt’s measures, tho’ his Prophecies were fulfilled from year to year, and looked, I think, generally two years a head, was not called to the Councils of his Country in time to apply his principles to practice till the last ebb of Life; and the Disciples of his School were whipt out of Office for an Effort to liberalise a System at home which the whole nation is now called upon to support abroad in all the Rigour of furious Bigotry.  No, there is no Minister bold enough to look an Inch beyond the present Moment; none uninfluenced by partial and temporary Interests, that can add a Prop to his Power, tho’ detached from the support of the general Weal.
I have no objection to Ministers acquiring information from the Merchants on commercial Subjects.  I am aware they have a wonderful Lack of it: I doubt if there is a second man in the Cabinet that has any tolerable notion of their Efforts, and Canning, by his defence of the Orders in Council, shews very plainly how little dependance is to be placed on the opinion of an Individual in an administration where each holds his Situation by supporting the Whole.
The Mischief arises from their seeking intelligence only in those Sources where their Bent is flattered, asking advice in Cases in which they are predetermined, like Pope’s January and Some few others; and in this temper they suffer themselves to be deluded by worn-out allegories literally transcribed, visionary theories, and erroneous Calculations which a very slight inspection of the Documents immediately before their Eyes would detect and falsify.
Hence the trade of the U. S. which has been practically known to supply those sources of wealth which a State of War had restricted: her neutral Navigation which has brought to this Country such numerous and necessary war Materials, and left to her navy the Seamen on which her Safety in time of War depends, without abridging those Supplies, are compared to the old Story of the Wen upon the human body; and the Estimates of Mr: Baring happening to suit the Author better than the official Documents since given to Parliament; he has used the former in an instance in which he complains of Mr: B’s want of Candour: It is not a little curious that the very important Object of Imports to the U. S. is here taken at 50 P Ct: short of what is given by the official Documents; yet I would bet a thousand Crowns, tho’ I doubt not the unilateral Hints to both Parties have been read in the Cabinet, not one of the wiseacres has noticed this.  In short tho’ it is hard to tell which is the most remarkable, the false Calculations, or the false Logic, of the Author, I think it extremely probable that both have been swallowed, and the Minds of Ministers have been poisoned thereby.  Respecting the Importation of Brandy into this Country, I think the Author right.  ’Tis a partial instance of a general Maxim of commercial economy, which should look to the Balance of trade, that the outgoings of a Nation, as Dr: Franklin calls them, should not exceed her Income; but ’tis a partial Instance of a general Maxim which this Author’s Efforts tend to defeat.  Nothing can be more clear than that the trade of the U. S. to the Continent of Europe was in this view extremely lucrative to this Country, whose Manufacturers received, not 15 /. in the £ as Baring says, (whose Estimates appear to me to be all within the Mark,) but 9/ 10ths. as some say, and, as the best informed in my circle of Acquaintance aver, not less than 19/ - in the £. in payment for the highly wrought, and therefore, in a national View, most profitable Manufactures of this Country.  Had the Embargo been enforced with Rigour, it would have been seen, ere now, whether this Country was nourished or exhausted by the american trade; and particularly how much one of its’ greatest Sources depended on the U. S. for Subsistence; and tho’ the Laxity in the Execution of that well intended measure has given cause for Exultation to its opponents here, and Imposition with respect to the Supplies from the british Colonies on the Continent of America; the Evil resulting from the Causes of it on the part of the Belligerents will be yet severely felt, if, as you say, the late Laws render it compleatly operative or nearly so.  This Country cannot fight France in Spain or Portugal without large supplies of Grain; and tho’ so soon after Harvest the thing cannot prick, and is therefore overlooked, the time of need will come, and the Harvest here is this Year very short: and tho’ ’tis probable there are more Provisions grown in the West Indies this Year than usual; a rigorous Enforcement of the Embargo will create a Cry in that quarter which must be heard, and, after the strenuous Efforts of the U. S. to remove those Evils, ought to be heard, as the only efficacious Argument, short of War, to bring these people to their Senses.
I wish the West India Interest were duly represented here.  ’Tis said to be a very strong Interest.  There cannot be a greater mistake.  The Interest represented here is that of the London Merchant, which is very different from that of the West India Planter.  The former has an Interest in supplying the latter, not only from the most expensive Source, but at the most expensive Rates; by which his Commissions, perhaps other Profits, are proportionably advanced.  His Interest also lies, and eke his Security for his advances, in bringing the Produce of the Islands to this Market, tho’ a bad one, in preference to any other tho’ a good one.  The facility which the Planter should enjoy in his operations: the competent provisioning and comfortable Subsistence of his Slaves: are Considerations that cannot come in Competition with these.  The Planter may make bricks without Straw, so long as he makes bricks, to build the gorgeous Palaces of the Merchant at home.  He must however make bricks, and his facilities will be meted out to him, even in the Shape of American Intercourse, in the feverish portions that will barely Subsist him under his Burthens.  Are the U. S. prepared to place their Commerce under these Shackles?  Or rather are they disposed to compromise their neutral Rights for a privilege under this tenure, if the more direct Attack on them in the Shape of Tribute imposed is withdrawn?  You say, and I hope and trust the public opinion is with you, that "whether the Embargo or War be the greater Evil may become a Question; but whether a Submission to be taxed by and trade under Licences from a foreign Government will never be a Question.”  I now and then meet with an old Soldier here whose blood boils at the Tameness with which the very Idea of  Such a thing is received in America.  For God’s Sake are there no old Soldiers at home?  For I confess to you as far as I can judge from the publications that come under my Eyes, not certainly as regular as may be met with in America, there is less opposition to the algerine pretensions of a right to force the produce of an independent Nation, into the ports of this Country, and rob it of a tythe, than there was formerly, even before the Appeal to Arms, to the pretence of a Right (the Amot. was nothing) of enforcing a Tax on unrepresented Colonies.  And how is it that I hear, by Passengers in the last Packet, who have lately traversed America, that there are only two parties there; or rather that there are 2 Parties, french and English; and neither of them what they both should be, vizt: American?  It cannot be that there are none of those last.  Can an independent People so far forget themselves as to be constantly occupied in espousing the Quarrels of 2 Nations, known to them in their political relations only as the equal invaders of their neutral Rights?  What can it signify wch. began first, or indeed, if it be disputed, whose was the greatest Aggression; when it is most clear that the Acts of the one party could not justify the injuries of the other, any more than the Stealing of my Hat by one Robber would justify another in purloining my Wig.  They have both run a Race as Lord Holland says to see which should injure America most: quo Animo is not precisely the question for us, tho’ to be sure the Party that should first have the Wisdom to retrace his Steps would answer that Question with advantage.  But if we wait for this Ansr:, as Pitt said of his Apology, which he ought equally to have made, we shall wait long enough.  God knows, and so do you, the anxious Solicitude which I have at all times entertained to preserve and maintain, if I may use your own words, the relations of Harmony and sincere friendship between this Country and ours.  You do not appear to me to have Credit at home for the manifestation of similar dispositions of wch. there is abundant proof in the private Correspondence you have so long honoured me with; but I hope the time is not very distant when your Efforts on this Subject may be fully developed without prejudice to other political Objects equally requiring your Attention.  I only regret that they do not appear, as far as I can judge, to have made the Impression which an Attentive, not to say candid and liberal, Consideration of them would have produced.  There are worse men in the world than George Canning, but he does not stand alone; and besides he is infected with the ministerial Mania.  They all have it, acting by Paroxysms when their Pulse beats according to the News of the day and is measured, not so much by facts as by the Exaggeration of them.  The State of things which appears to me to be precisely that which he ought to seize for accommodating all differences with us, for the better securing the precarious object on which he is so intent; is that on the contrary in which he will listen to every Visionary that will flatter him with the hopes of a Change in the Commercial Relations of the Country and substitute unfounded Hypothesis for the known and practised advantages of, nationally speaking, the most lucrative trade of the Country.  However the U. S. will by these means be forced upon a System, which if the People would look a little forward they would perceive to Secure and Strengthen their independence and their internal Wealth; but there should be no more half measures.  Five Years Seclusion from the Trade of Europe would under proper Regulations give you a State of Manufactures above every want, and five Years more would enable you to levy that tribute on your neighbours which you now pay to this Country, and which, whatever Mr. Spence may say to the contrary, constitutes the main Source of that Excess of Wealth which Britain boasts above her Neighbours.  You know I did not like the Non-importation Act.  I wrote you so at the time.  I did not like any measure of partial hostility while the Door of negotiation was open: besides it was a sickly thing.  Why in the name of common Sense were Cotton Goods admitted?  To reconcile, as Mr: Pinkney tells me, the Southern States to the measure.  I hope by this time the Southern States have read the fable of Lepidus, or  learnt from Some Disciple of Aristotle how much more the comfortable Subsistence of the Individual depends on the general Safety, than on any partial Interest of his own.  For now, I trust a War will Still be avoided.  Now they will find it their Interest not to Suffer an Ounce of Cotton to be exported.  The Cheapness of the new Material must come in aid of the provisions of the Government to protect the Manufacturer for Years.  A Cotton Blanket is the best of all possible Blanketts: I have worn them both in America and Europe for many years; a Cotton Velvet Coat may be worn at any Season and will last as long as two of Broad Cloth.  It will make a very appropriate dress for the Legislature of So: Carolina.  And as to the Smaller Articles what is to hinder a Country whose Natives have as much ingenuity and industry as any in the world, and many of whom in the winter Months are unoccupied in Agriculture, from competing with a Nation where every necessary of Life is at three times the price, even in the cheapest part of the Country; to which, (by way of Shewing the advantage of cheap Subsistence to Manufacturers) they are continually travelling.  I really should not be Surprized to See in a few Years the Inhabitants of even the british Colonies Smuggling in Supplies, (if indeed they remained british Colonies,) from the United States: nor is it at all improbable that the Dreams of furnishing the Spanish American Colonies, that now Stimulate the Brain of Speculators here, will vanish before the more approximate Supply of a Country to which they, as well as the British West Indies, are a more natural appendage.
I am glad to find by the very last advices that the Embargo sets more easily upon the mercantile part of the Community than formerly; tho’ I do not find that adequate use has been made of the Evidence from this Country.  The Testimony of Mr. Bell and the impartial and very candid Letters of my friend Murdoch, who ordered his Agents not to advance a Dollar on a Hhd of Tobacco while the Orders in Council & french decrees existed, have corrected the Errors of their immediate Correspondents; but the Doctrine does not appear to have been so widely diffused, nor the directly ruinous Consequences of trading under those fetters so generally understood as from the obvious tendency of the Measure one would have Supposed.  It is true that you might find a Market for flour to a certain extent and Lumber as usual for a time; but your Rice, your Tobacco, your Cotton would deluge this Market and bring the Planter in Debt; and the rigid detention of your Flour is a Weapon which if properly wielded would long Since have removed and Still may remove the Obstructions to the free Circulation of the other Articles.  But what I am most Surprised at is, that my pious friends in New England Should be so blinded by a morbid affection for the Mammon of unrighteousness, as not to have Seen the inevitable destruction, that must have attended the Stagnation here of their rich Cargoes of Sugar, Coffee & the like.  They are not without proof of it now however:  Here is a Ship called the Juno with a Cargo that must have cost the Owners, including Demurrage and Interest Some four and twenty thousand Pounds.  She has been laying here Since last November; and I am told her Cargo has been nearly 16 Months on board.  She is now gone or going on a precarious Voyage, which the late affairs in Spain have opened to her, and may close upon her; Affairs, such as they are, which Mr. Wharton, in his Resolution, did not, I think, anticipate; and after all I would not pay her Losses for ten thousand Pounds, which must at least have been Sunk upon the Cargo had it been Sold here.  The Owners in this Case can afford to meet a Loss and I am glad of it.  I should have been glad, and even made Some effort, to diminish that Loss: but no Man, however rich, likes to throw away £10,000.  And here are two Ships in the Same Spot, (Sheerness) and numberless others in difft. Ports in the Kingdom, in a similar Predicament; Some of the Owners of which must be ruined, as Some of their Cargoes already are, by being placed in that precise predicament in which Mr: Wharton, and an old friend of my own, whose windpipe ought to have been Stopt nearly 20 Years ago, are endeavouring, by long Speeches, to involve the Trade of the Country.  I shall not, I am sure, be Suspected of a desire to divert the Trade from those Channells on which my Subsistence depends; but to hanker, not after the Fleshpots of Egypt, but empty Pots; to hew out broken Cisterns that can hold no Water; in a Senseless Effort to embarrass the general Government, which in Respect to its foreign Relations all Parties ought to Support, however they may differ on domestic Subjects; is an Error so obvious that I am Surprized it Should exist any where, and most of all where it does exist, or rather has existed.  But independently of my own personal Emoluments, wch. I flatter myself I can cast aside on a great national Question, I think, as I always have thought, that if the Country had her Choice, it would be as well to go on in the track in which She has flourished: but She has no Choice.  And if her Manufactures must be forced in a Hot bed; let them be forced.  My word for it, if "planted, and watered, and hedged round about", with the fostering Care of the Government; the Seedplot alone will require a laboured Compost & Cultivation and a copious Harvest will repay the toils of the Husbandman in this new Vineyard of the Loom and the Anvil.
Speaking of Looms: an Extract from your Letter of the 21st. July might have been usefully given to the public.  And an intelligent friend to whom I communicated that part of it which relates to Looms and the Resolution of the State of So. Carolina, advised and rather urged such publication.  I declined it however first on general principles.  I never took this liberty with any of your Letters.  2dly. from a Scrupulosity of influencing the public Mind, while a Negociation was pending; and which I Should not have thought quite right in an Englishman in America.  This Motive Mr. P. approved; and moreover I found that he did not wish the Jealousy or Vigilance of the W. India Interest (so called) excited, as to his Intercourse with Mr. Canning, with whom he Seemed to be making Some progress.  These Motives however cannot now exist long.  It appeared last week from other Sources of information, in which I have rarely been deceived, that he was not likely to carry his point.  It was even said that he had received a short Answer.  This I did not believe.  Ministers wish to know what is doing in france before they give a final Reply.  But as the Hope is now arrived, they have or have not been, or will or will not, be, satisfied on this point.  I shall see Mr. Pinkney tomorrow; and whenever he shall have finished with them, and the Hope be ordered to depart I shall either publish such Extract with Some of the prominent, Subjects of this letter or pass them anonymously to a Member of the Administration.  For this purpose it is not necessary, that I should know the Result wch. indeed I shall not know, any farther than is necessary to give you my own official movements; for if they should have acceded to Mr. P’s demands, it will only be a Panegyrick on their Wisdom and foresight; if, as I fear, they should have rejected them, it will only amount to the Censure of one crying in the Wilderness.  If I could hope for any influence from them, equal to that which they imbibe from, at least, more polluted sources; I should not certainly grudge the labor of dressing up these Sentiments in a more finished Style; but if the Effect would only be to obtain a Shilly-Shally Damur; ’twere better let alone entirely.  Enough has already been done to disentangle the Gordian Knot by which we have been connected with Europe.  Let it then be Severed.  Mr. Pinkney has for Some time past found his Situation very arduous, or to use his own word tremendous; while he has found it necessary to maintain the appearance of indifference.  He appears to me to have given great attention to his business: I have rarely touched upon a Subject relating to it in which I did not find him at home; and à propos tho’ the instances in which I have called upon him are beyond my powers of enumeration; it is a Singular fact that I have always found him at home, with or without Appointment, and generally either occupied on the Subjects of his mission or conversing on collateral Objects.  I shall call on him tomorrow in the hope of finding a letter enclosed to him from Genl. Armstrong to whom I wrote Pr St. Michael that I wished to be at my Post, especially if he thought I could be of any Use, and enclosed a Copy of my Commission for the Minister of foreign Affairs in Holland; but if I am to credit a Mr. Skinner, arrived from the Hope while I am writing, there is not a line from Genl. A. on board.
I have traced your Wine Pr Haett, Morehouse thro’ Genl. Lyman & Messrs. Mullett & Co. to Mr. Hawker at Plymouth, whom I have requested, lacking an Oppo. from Plymo. direct, to send it to Messrs. Mullett & Co. as I might be absent, for Re-Export to you.  Here is his Answer "I have in Consequence applied to the Commrs. of Customs and Excise for leave to remove it.  As Soon as this is ascertained I will address you and our friends Messrs. Mullett & Co."
Genl. Lyman has written you on the Subject of the Cogniac Pr Susan.
I am afraid this will find you at too busy a Season for so long a letter; but as it will have for some days the Start of the Hope, it will probably arrive before her dispatches.  I hope, at all events, it may find you in good health and Spirits to undertake the arduous Objects before you; being at all times very truly, Dear Sir, Your friend & Servt.

Geo: Joy.


   (* page 2) Gazette de france 8th Inst. which not being whed by the Editor of the Chronicle, I have sent the Times for you to Mr. Munro, having a Translation, besides a Copy of the famous Portugal Convention, which is received here like the News of a Defeat and which Some of the Papers have printed in Mourning.


   I dispatched the Paper lest this, from interruption, Should not be in time for the post.
